852 F.2d 565Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Freddie Lewis CULLENS, Petitioner.
No. 87-8038.
United States Court of Appeals, Fourth Circuit.
Submitted:  April 29, 1988.Decided:  July 21, 1988.

Freddie Lewis Cullens, appellant pro se.
Before K.K. HALL, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Complaining of delay, Freddie Lee Cullens has petitioned this Court for a writ of mandamus compelling the district court to act upon his four petitions for writs of habeas corpus, brought pursuant to 28 U.S.C. Sec. 2254;  Cullens has also applied for leave to proceed in forma pauperis on his mandamus petition.  Subsequent to Cullens's filing his petition for a writ of mandamus and application to proceed in forma pauperis in this Court, the district court entered a final order denying his four petitions for writs of habeas corpus.  Cullens v. Leeke, C/A Nos. 3:87-783-16J, 3:87-784-16J, 3:87-785-16J, and 3:87-786-16J (D.S.C. Apr. 18, 1988).  Thus, Cullens's petition for a writ of mandamus is moot and should be denied.


2
Accordingly, although leave to proceed in forma pauperis is granted, the petition for a writ of mandamus is denied as being moot and this action is dismissed.


3
DISMISSED.